Case 2:19-cv-01355-JMA-AYS Document 1 Filed 03/08/19 Page 1 of 8 PageID #: 1




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       ------------------------------------------------------------X
       ARON SECURITY, INC. (d/b/a ARROW
       SECURITY),
                                                                       Docket No. 19-cv-1355
                                          Plaintiff,


                        -against-                                      COMPLAINT


       INTERNATIONAL SECURITY
       SOLUTIONS, INC., and AYK
       TSATOURYAN,

                                           Defendants.
       ------------------------------------------------------------X

               Plaintiff, ARON SECURITY, INC. (d/b/a ARROW SECURITY), by its

       attorney, LAW OFFICES OF MICHAEL J. LANGER, P.C., as and for its Complaint,

       shows and alleges as follows:



                                    NATURE OF ACTION/PARTIES

               1.       That subject matter jurisdiction in this action is founded upon 28

       U.S.C. § 1332.

               2.       That Plaintiff brings this action for monetary damages against

       Defendants, for failing to pay monies due and owing based upon Defendants’ breach

       of the parties’ agreement, accounts stated and services provided, leading to the unjust

       enrichment of Defendants.



                                                         1
Case 2:19-cv-01355-JMA-AYS Document 1 Filed 03/08/19 Page 2 of 8 PageID #: 2




              3.      That at all relevant times hereinafter mentioned, Plaintiff ARON

       SECURITY, INC. (d/b/a ARROW SECURITY) (“Plaintiff”) was and is a corporation

       duly organized and existing under and pursuant to the laws of the state of New York,

       maintaining a principal place of business at 300 West Main Street, Smithtown, New

       York, 11787.

              4.      That, upon information and belief, and at all relevant times hereinafter

       mentioned, defendant INTERNATIONAL SECURITY SOLUTIONS, INC. (“ISS”)

       was and is a corporation duly organized and existing under and pursuant to the laws of

       the State of California, maintaining a principal place of business at 2250 McGregor

       Drive, Rancho Cordova, California, 95670.

              5.      That, upon information and belief, and at all relevant times hereinafter

       mentioned, defendant AYK TSATOURYAN (“TSATOURYAN”) was and is a

       resident of the State of California, residing at 2250 McGregor Drive, Rancho Cordova,

       California, 95670.

              6.      That, upon information and belief, heretofore, and at all relevant times

       hereinafter mentioned, defendant ISS was and is wholly owned by defendant

       TSATOURYAN.

              7.      That, upon information and belief, heretofore, and at all relevant times

       hereinafter mentioned, defendant TSATOURYAN was and is the principal

       shareholder and operating officer of defendant ISS.

              8.      That, upon information and belief, heretofore, and at all relevant times


                                                  2
Case 2:19-cv-01355-JMA-AYS Document 1 Filed 03/08/19 Page 3 of 8 PageID #: 3




       hereinafter mentioned, defendant TSATOURYAN maintained complete domination

       over defendant ISS and exercised full and complete control over said entity.

               9.      That, upon information and belief, heretofore, and at all relevant times

       hereinafter mentioned, defendant TSATOURYAN utilized the corporate form and

       entity of ISS to induce Plaintiff to engage in work for which payment to Plaintiff is

       outstanding, warranting a piercing of the corporate veil of ISS.

               10.     That, upon information and belief, heretofore, and at all relevant times

       hereinafter mentioned, because defendant TSATOURYAN operated ISS as a “shell or

       dummy” corporation, controlled by TSATOURYAN for his own purposes, piercing

       the corporate veil of ISS is warranted.

               11.     That at all relevant times herein, Plaintiff is and has been a security

       guard company and security guard consulting company which provides security guard

       services for hire.

               12.     That heretofore, and at all relevant times hereinafter mentioned,

       Plaintiff provided security guard services to and on behalf of Defendants, at the urging

       and directing of Defendants and upon the promise that Defendants would pay all

       monies due and owing Plaintiff for said services.

               13.     That, Defendants agreed that Plaintiff would provide security guard

       services as and when ordered by said Defendants, for agreed upon and reasonable

       prices, payment to be made in full by Defendants as and when said services were

       provided.


                                                    3
Case 2:19-cv-01355-JMA-AYS Document 1 Filed 03/08/19 Page 4 of 8 PageID #: 4




              14.        That Plaintiff and Defendants have been doing business in this fashion

       since 2014 and have an established merchant relationship.

              15.        That Defendants contacted Plaintiff in New York and sought the use of

       Plaintiff’s security guard services at specific locations in New York, to be provided on

       Defendants’ behalf.

              16.        That Defendants came to New York to meet with Plaintiff and finalize

       all arrangements with respect to the use Plaintiff’s security guard services at specific

       locations in New York, to be provided on Defendants’ behalf.

              17.        That, in accordance with and pursuant to the Defendants’ specific

       requests, and as a result of Defendants’ repeated contacts with Plaintiff in New York,

       Plaintiff provided security guard services to and on behalf of Defendants at various

       locations in New York, and Defendants accepted without reservation and without

       objection, the provision of said services at the agreed upon and reasonable prices as set

       forth on the various invoices which accompanied each and every provision of security

       guard services.

              18.        That presently, unpaid invoices due and owing Plaintiff, during the

       relevant period covered in this lawsuit, from May 2017 through February 2018, total

       $153,988.39.



                                      FIRST CAUSE OF ACTION

              19.        Plaintiff repeats, reiterates and realleges each and every allegation


                                                      4
Case 2:19-cv-01355-JMA-AYS Document 1 Filed 03/08/19 Page 5 of 8 PageID #: 5




       contained in paragraphs marked and numbered “1” through and including “18” as if

       more fully set forth at length herein.

              20.     That heretofore, Plaintiff and Defendants entered into an agreement

       wherein and whereby Plaintiff provided security guard services to Defendants at their

       special instance and urging.

              21.     That Defendants accepted without reservation and without objection,

       the provision of said services at the agreed upon and reasonable prices as set forth on

       the various invoices.

              22.     That the agreed upon and reasonable price of the security guard

       services for which payment has not been made is $153,988.39.

              23.     That Defendants breached the parties’ agreement by failing and

       refusing to make timely payment to the Plaintiff the sum of $153,988.39, despite due

       demands therefore.

              24.     That as a result of Defendants’ breach, Defendants owe Plaintiff, and is

       indebted to Plaintiff, the sum of $153,988.39, together with interest, costs and

       disbursements thereon.



                                  SECOND CAUSE OF ACTION

              25.     Plaintiff repeats, reiterates and realleges each and every allegation

       contained in paragraphs marked and numbered “1” through and including “24” as if

       more fully set forth at length herein.


                                                   5
Case 2:19-cv-01355-JMA-AYS Document 1 Filed 03/08/19 Page 6 of 8 PageID #: 6




              26.     That heretofore, at the specific request of Defendants, Plaintiff

       provided security guard services to Defendants at their special instance and urging,

       and Defendants accepted without objection the provision of said security guard

       services at the agreed upon and reasonable price of $153,988.39 which is presently

       outstanding and no part of which has been paid although duly demanded.

              27.     That the fair and reasonable value of the security guard services

       provided to Defendants, which remain unpaid by Defendants, is the sum of

       $153,988.39.

              28.     That no part of the $153,988.39 has been paid, although duly

       demanded.

              29.     That by virtue of the foregoing, Defendants have become unjustly

       enriched, and are indebted to the Plaintiff in the amount of $153,988.39, together with

       interest, costs and disbursements thereon.



                                   THIRD CAUSE OF ACTION

              30.     Plaintiff repeats, reiterates and realleges each and every allegation

       contained in paragraphs marked and numbered “1” through and including “29” as if

       more fully set forth at length herein.

              31.     That heretofore, and during the relevant period, accounts were stated by

       Plaintiff to Defendants, and accurate statements were prepared and delivered showing

       the full amount of security guard services provided to and on behalf of the Defendants


                                                    6
Case 2:19-cv-01355-JMA-AYS Document 1 Filed 03/08/19 Page 7 of 8 PageID #: 7




       during the relevant period.

              32.      That Defendants have retained the account statements without

       objection and have failed and refused to make payment as is required by the terms of

       the invoices.

              33.      That Defendants have received the foregoing statements without

       objection or protest and have thereby acknowledged their indebtedness to the Plaintiff.

              34.      That Defendants have failed to pay the sum of $153,988.39, although

       same has been duly demanded.

              WHEREFORE​, Plaintiff demands judgment on the Complaint against the

       Defendants:

              a.       On the First Cause of Action against the Defendants, a monetary award

       in the sum of $153,988.39, together with interest, costs and disbursements and counsel

       fees; and

              b.       On the Second Cause of Action against the Defendants, a monetary

       award in the sum of $153,988.39, together with interest, costs and disbursements and

       counsel fees; and

              c.       On the Third Cause of Action against the Defendants, a monetary

       award in the sum of $153,988.39, together with interest, costs and disbursements and

       counsel fees; and

              d.       Granting Plaintiff such other, further and different relief as many be




                                                   7
Case 2:19-cv-01355-JMA-AYS Document 1 Filed 03/08/19 Page 8 of 8 PageID #: 8




       just, proper and equitable.

       Dated: Mineola, New York
              March 8, 2019
                                                     Yours, etc.,

                                                     LAW OFFICES OF
                                                     MICHAEL J. LANGER, P.C.

                                         By:         _____________________________
                                                     Michael J. Langer, Esq. (ML 5100)
                                                     Attorneys for Plaintiff
                                                     114 Old Country Road, Suite 690
                                                     Mineola, New York 11501
                                                     (516) 308-2740


       TO:    INTERNATIONAL SECURITY SOLUTIONS, INC.
              2250 McGregor Drive
              Rancho Cordova, California 95670

              AYK TSATOURYAN
              2250 McGregor Drive
              Rancho Cordova, California 95670




                                                 8
